Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 1 of 10         PageID 112



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                          )
 BORRELLI WALSH LIMITED,                  )
                                          )
         Plaintiff,                       )
                                          )
                                          )
                                          )
 v.                                       )      No. 2:20-cv-02880-SHM-atc
                                          )
 POPE INVESTMENTS LLC; POPE               )
 ASSET MANAGEMENT, LLC; and               )
 WILLIAM P. WELLS,                        )
                                          )
         Defendants.                      )


                                       ORDER


      This    is   an   action    in   contract.     On   February   23,    2021,

 Defendants Pope Asset Management, LLC (“PAM”) and William P.

 Wells    (“Wells”)     moved    to    dismiss    Plaintiff   Borrelli      Walsh

 Limited’s (“BW”) Complaint. (D.E. No. 14.) That motion has been

 fully briefed and is now before the Court. (D.E. Nos. 19-20.)

 The Motion to Dismiss is GRANTED IN PART AND DENIED IN PART.

 I.   Background

      For purposes of the Motion to Dismiss, the facts are taken

 from the Complaint.

      Pope Investments LLC’s (“Pope Investments”) manager and

 sole member is PAM. (D.E. No. 1 ¶ 7.) Pope Investments’ president

 is Wells. (Id.)
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 2 of 10           PageID 113



      Ing Alexander Yim Leung (also known as Ing Yim Leung,

 Alexander) (“Alex Ing”) owed Pope Investments more than ten

 million dollars. (Id. ¶ 10.) Pope Investments filed a bankruptcy

 petition against Alex Ing in the High Court of the Hong Kong

 Special Administrative Regions, Court of First Instance. (Id. ¶

 11.) That court adjudged Alex Ing bankrupt on August 14, 2019.

 (Id. ¶ 12.)

      On August 14, 2019, Pope Investments and Wells emailed

 Cosimo Borrelli (“Borrelli”) of BW asking that BW pursue the

 appointment      of   Borrelli    and       G.   Jacqueline      Fangonil      Walsh

 (“Walsh”) as joint and several trustees of the property in Hong

 Kong bankruptcy proceedings No. 1577 of 2019 and conduct searches

 and investigations about Alex Ing to attempt to recover assets

 for the benefit of creditors. (Id. ¶ 1.) The terms of that

 engagement were expressed in an email on August 14, 2019, and

 were accepted by Wells by email on August 15, 2019. (Id.) The

 email   exchange      constituting      the      contract    acknowledged       that

 collection would be difficult and did not make any portion of

 the agreed-upon fee contingent on recovery. (Id. ¶¶ 17-18.)

      Borrelli and Walsh were appointed trustees of Alex Ing’s

 property on September 20, 2019. (Id. ¶ 19.) For the next several

 months,   they    undertook      significant       work     on   behalf   of    Pope

 Investments. (Id. ¶ 20.) No portion of the debt was recovered.

 (Id. ¶ 22.)

                                         2
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 3 of 10   PageID 114



      On March 11, 2020, BW sent Pope Investments an invoice.

 (Id. ¶ 23.) It stated fees of $101,482, capped at $100,000 per

 the contract, and expenses of $12,171, for a total of $112,171.

 (Id.)

      Pope Investments never paid BW. (Id. ¶ 25-26.)

      On December 7, 2020, BW filed the Complaint. (Id. ¶¶ 1-49.)

 BW brings two causes of action. First, BW seeks $112,171 from

 Pope Investments and Wells for breaching the contract (“Count

 1”). (Id. ¶¶ 28-37.) Second, BW seeks to pierce the corporate

 veil to recover the amount owed on the contract from Wells and

 PAM (“Count 2”). (Id. ¶¶ 38-49.)

      On February 23, 2021, PAM and Wells filed this motion to

 dismiss the Complaint against them (the “Motion”). (D.E. No.

 14.) They argue that BW has failed to plead facts that support

 piercing the corporate veil because there is no allegation of

 fraud or injustice. (D.E. No. 14-1 at 56.)

      BW responds that it has pled adequate facts to support

 piercing the corporate veil. (D.E. No. 19 at 69.) BW’s response

 notes that Wells has failed to argue in the Motion that Count 1

 should be dismissed against him. (D.E. No. 19 at 70.)

      PAM and Wells reply that Count 1 should be dismissed against

 Wells because the contract was between BW and Pope Investments

 and did not include Wells in his individual capacity. (D.E. No.

 20 at 77.)

                                     3
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 4 of 10   PageID 115



 II.   Diversity Jurisdiction and Choice of Law

       The Court has diversity jurisdiction under 28 U.S.C. § 1332.

 BW is a private limited company incorporated and based in Hong

 Kong. (D.E. No. 1 ¶ 6.) Wells is a resident of Tennessee. (Id.

 ¶ 9.) “[A] limited liability company has the citizenship of each

 of its members.” Delay v. Rosenthal Collins Group, LLC, 585 F.3d

 1003, 1005 (6th Cir. 2009). PAM is a Tennessee limited liability

 company, and all its members are residents of Tennessee. (Id. ¶

 8; D.E. No. 24 at 110-11.) PAM is a resident of Tennessee. Pope

 Investments is a Delaware limited liability company, and its

 sole member is PAM. (Id. ¶ 7.) Pope Investments is a resident of

 Tennessee.     The amount allegedly owed on the contract exceeds

 $75,000. (Id. ¶ 4.)

       The Court will apply Tennessee substantive law. The parties

 assume Tennessee law applies. (D.E. No. 14-1 at 54; D.E. No. 19

 at 72-73.) When there is no dispute that a certain state’s

 substantive law applies, a court need not conduct a choice-of-

 law analysis sua sponte. See GJB Corp. v. E. Ohio Paving Co.,

 139 F.3d 1080, 1085 (6th Cir. 1998).

 III. Standard of Review

       Rule 12(b)(6) provides for dismissal of a complaint that

 “fail[s] to state a claim upon which relief can be granted.”

 Fed.R.Civ.P.    12(b)(6).    A   Rule   12(b)(6)   motion   permits    the

 “defendant to test whether, as a matter of law, the plaintiff is

                                     4
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 5 of 10     PageID 116



 entitled to legal relief even if everything alleged in the

 complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

 1993) (citing Nishiyama v. Dickson Cty., 814 F.2d 277, 279 (6th

 Cir. 1987)). A motion to dismiss tests only whether the plaintiff

 has pled a cognizable claim and allows the court to dismiss

 meritless cases that would waste judicial resources and result

 in unnecessary discovery. See Brown v. City of Memphis, 440 F.

 Supp. 2d 868, 872 (W.D. Tenn. 2006).

        “To survive a motion to dismiss, the plaintiff must allege

 facts that, if accepted as true, are sufficient to state a claim

 to relief that is plausible on its face.” Cooper Butt ex rel.

 Q.T.R. v. Barr, 954 F.3d 901, 904 (6th Cir. 2020) (citing Bell

 Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). A claim is plausible

 on its face if “the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The court

 considers the plaintiff’s complaint in the light most favorable

 to the plaintiff. Ryan v. Blackwell, 979 F.3d 519, 525 (6th Cir.

 2020) (citing Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512

 (6th   Cir.   2001)).   The   court       accepts   as   true   all   factual

 allegations but does not accept legal conclusions or unwarranted

 factual inferences as true. Theile v. Michigan, 891 F.3d 240,

 243 (6th Cir. 2018). “The plaintiff must present a facially

                                       5
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 6 of 10       PageID 117



 plausible complaint asserting more than bare legal conclusions.”

 Id. (citing Twombly, 550 U.S. at 556; Iqbal, 556 U.S. at 677-

 678).

 IV.   Analysis

       A.   Count 1

       PAM and Wells argue that Wells is not individually liable

 for payment on the contract because only Pope Investments had

 the power to appoint trustees and no invoice was ever sent to

 Wells   individually.    (D.E.   No.       20   at   79.)   That   argument   is

 unavailing at the motion to dismiss stage.

       The argument advanced by PAM and Wells that Wells was not

 a party to the contract is more appropriate for resolution at

 summary judgment. See Hankinson v. R.T.G. Furniture Corp., No.

 15-81139-CIV-COHN/SELTZER, 2016 WL 11721897, at *2 (S.D. Fla.

 Sept. 29, 2016) (refusing to interpret contract to determine

 whether defendants were parties to it because “[g]enerally courts

 may not engage in contract interpretation at the motion to

 dismiss stage, as these arguments are more appropriate for

 summary judgment” (internal quotations omitted)). BW has pled

 that Wells was a party to the contract, which the Court must

 accept as true at the motion to dismiss stage. Chaney v. Crystal

 Beach Capital, LLC, No. 8:10–cv–1056–T–30TGW, 2011 WL 17639, at

 *3 (M.D. Fla. Jan. 4, 2011) (“Plaintiffs have alleged in the

 complaint that NJR is a party to the contract. Therefore, the

                                        6
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 7 of 10   PageID 118



 Court must take the allegations as true and treat NJR as a party

 to the contract.”).

      To demonstrate that only Pope Investments had the power to

 appoint trustees, PAM and Wells cite documents not contained in

 the Complaint. (Id.) At the motion to dismiss stage, the Court

 considers only the allegations in the Complaint. Winget v. JP

 Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008)

 (citing Kostrzewa v. City of Troy, 247 F.3d 633, 643 (6th Cir.

 2001) (“When reviewing a motion to dismiss, a district court may

 not consider matters beyond the complaint.”).

      PAM and Wells make no argument that BW failed to adequately

 plead that Wells was individually a party to the contract. The

 Motion, insofar as it seeks to have Wells dismissed from Count

 1, is DENIED.

      B.    Count 2

      “The doctrine of piercing the corporate veil applies equally

 to cases in which a party seeks to pierce the veil of a limited

 liability company.” Edmunds v. Delta Partners, LLC, 403 S.W.3d

 812, 828 (Tenn. Ct. App. 2012).

      In   Tennessee,    there   must    be   allegations   of   fraud   or

 injustice to justify piercing the corporate veil. The Tennessee

 Supreme Court has identified a three-element test for deciding

 when to pierce the corporate veil. Those elements are:




                                     7
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 8 of 10   PageID 119



      (1)   The parent corporation, at the time of the transaction
            complained of, exercises complete dominion over its
            subsidiary, not only of finances, but of policy and
            business practice in respect to the transaction under
            attack, so that the corporate entity, as to that
            transaction, had no separate mind, will or existence
            of its own.

      (2)   Such control must have been used to commit fraud or
            wrong, to perpetuate the violation of a statutory or
            other positive legal duty, or a dishonest and unjust
            act in contravention of third parties’ rights.

      (3)   The aforesaid control and breach of duty must
            proximately cause the injury or unjust loss complained
            of.

 Continental Bankers Life Ins. Co. of the South v. Bank of Alamo,

 578 S.W.2d 625, 632 (Tenn. 1979) (adopting the three-element

 test for piercing the corporate veil between a parent corporation

 and its subsidiary); see also Tennessee Racquetball Investors,

 Ltd. v. Bell, 709 S.W.2d 617, 621-22 (Tenn. Ct. App. 1986)

 (extending the three-element test for piercing the corporate

 veil to reach an individual owner of a corporation for the debts

 of the corporation). Tennessee courts also apply a more specific

 eleven-factor test when deciding whether to pierce the corporate

 veil. That test has been stated this way:

            Factors to be considered in determining whether to
            disregard the corporate veil include not only whether
            the entity has been used to work a fraud or injustice
            in contravention of public policy, but also: (1)
            whether there was a failure to collect paid in capital;
            (2)    whether    the    corporation     was    grossly
            undercapitalized; (3) the nonissuance of stock
            certificates; (4) the sole ownership of stock by one
            individual; (5) the use of the same office or business
            location; (6) the employment of the same employees or

                                     8
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 9 of 10   PageID 120



            attorneys; (7) the use of the corporation as an
            instrumentality or business conduit for an individual
            or another corporation; (8) the diversion of corporate
            assets by or to a stockholder or other entity to the
            detriment of creditors, or the manipulation of assets
            and liabilities in another; (9) the use of the
            corporation as a subterfuge in illegal transactions;
            (10) the formation and use of the corporation to
            transfer to it the existing liability of another person
            or entity; and (11) the failure to maintain arms length
            relationships among related entities.

 Edmunds, 403 S.W.3d at 830 (citing Fed. Deposit Ins. Corp. v.

 Allen, 584 F. Supp. 386, 397 (E.D. Tenn. 1984)). Both tests

 identify fraud or injustice as a necessary component of any claim

 to pierce the corporate veil.

      PAM and Wells argue that there are no allegations of fraud

 or injustice in BW’s Complaint that would justify piercing the

 corporate veil. (D.E. No. 14-1 at 56-57.) BW responds that “a

 sufficient number of the elements and factors recognized in

 Tennessee have been pled.” (D.E. No. 19 at 74.) The Complaint

 alleges that “PAM is the sole member of Pope Investments and Mr.

 Wells operates the entities as alter egos; exercises complete

 dominion as to finances, policy, and business practices; the

 entities   share   an   office   space   and   employees;   and     justice

 supports holding Mr. Wells and PAM liable for the Debt . . . .”

 (D.E. No. 1 ¶ 27.) Merely exercising dominion and control over

 an entity that owes a debt is not conduct that works an injustice

 sufficient to support piercing the corporate veil. Pamperin v.

 Streamline Mfg., Inc., 276 S.W.3d 428, 439 (Tenn. Ct. App. 2008)

                                     9
Case 2:20-cv-02880-SHM-atc Document 25 Filed 08/04/21 Page 10 of 10       PageID 121



 (“The owners of a corporation have a right to control it so long

 as they do not use the control to defraud creditors.”); Schlater

 v. Haynie, 833 S.W.2d 919, 924 (Tenn. Ct. App. 1991) (“There is

 no general rule that stockholders, directors or officers of a

 corporation     are    liable   for   its     debts   merely   because    they

 controlled      or     ‘dominated’      the     corporation.”).      Without

 allegations of fraud or injustice, beyond the allegation that

 Pope Investments might not be able to satisfy its debt, BW has

 not stated a claim for piercing the corporate veil.

       The Motion to Dismiss Count 2, the piercing the corporate

 veil claim, is GRANTED. BW’s claim for piercing the corporate

 veil is DISMISSED.

 V.    Conclusion

       The Motion to Dismiss Count 1 as to Wells is DENIED because

 BW states a contractual claim against Wells individually. The

 Motion to Dismiss Count 2, the piercing the corporate veil claim,

 is   GRANTED.   BW’s    claim   for   piercing    the   corporate   veil     is

 DISMISSED.

       SO ORDERED this 4th day of August, 2021.



                                        /s/ Samuel H. Mays, Jr.
                                       SAMUEL H. MAYS, JR.
                                       UNITED STATES DISTRICT JUDGE




                                       10
